Citation Nr: 1419514	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder, to include atelectasis and residuals of asbestos exposure. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the Veteran's claim.  

This matter was remanded by the Board in December 2013 for additional development.

In December 2012, the Veteran had a hearing with a Decision Review Officer (DRO).  In November 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local Regional Office.  A transcript of these proceedings has been associated with the Veteran's virtual claims file.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  In addition, concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lung condition, to include atelectasis, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service to include exposure to Asbestos,  fumes, or toxic chemicals. 

CONCLUSION OF LAW

The criteria for an award of service connection for a lung condition, to include atelectasis, has not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a May 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in September 2012, February 2013, and February 2014 which, taken together, are fully adequate to decide the claim.  In this regard, the Board notes that the examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in December 2013 in order to obtain medical records from the Veteran's private physicians identified in the February 2013 VA examination report and in the Veteran's December 2012 testimony before the DRO.  The Veteran was sent a January 2014 in which it was requested that he submit these records or complete authorizations in order that VA may attempt to obtain these records.  Although, the Veteran submitted additional records after this request, the relevant records were not submitted despite specific notice.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran claims service connection for a lung disorder.  He contends that he was exposed to asbestos, fumes, and toxic chemicals in service that caused his current lung disability.  He testified to conditions in service that indicate that asbestos exposure was likely.  

The Veteran's outpatient treatment records dated in April and May 2012 indicate diagnoses of bronchitis, likely atelectasis, and acute and chronic cough since approximately February 2012.  Other records dated in December 2010 indicate acute upper respiratory infection.  The Veteran has been noted to be a remote smoker, quitting many years ago.

In order to determine whether the Veteran's current lung condition and cough are related to military service, he was afforded VA examinations dated in September 2012, February 2013 and February 2014.  Each examiner indicated that the claims file was available and reviewed in connection with the examination and report.  

The September 2012 examiner diagnosed atelectasis and noted the Veteran's medical history and reports of likely asbestos exposure in service.  After examination, however, the examiner stated that the Veteran's current lung condition was less likely as not incurred in or caused by asbestos exposure in the service.  The examiner found that the Veteran did not have asbestosis, which was noted to be the resulting lung condition from asbestos exposure.

The February 2013 examiner also found that the Veteran's current lung condition was not likely related to service.   The Veteran was diagnosed with chronic cough productive of brown sputum.  The Veteran was also noted to have mild restriction and the examiner noted that a recent chest x-ray showed some atelectasis.  The examiner stated that atelectasis was found frequently and was not caused by asbestos exposure.  The examiner noted that none of the tests that the Veteran had undergone over the years showed evidence of asbestos related findings.  The Veteran's chronic cough was found to have begun the previous year and was of relatively short onset.  The examiner stated that if the Veteran's current lung disability were truly an asbestos related disease, especially after so many years, one would expect to find at least some symptomatology years ago or at least some testing results indicating asbestos related signs which, the examiner stated, there were none.  Some interstitial disease was noted in the past but it was indicated to be relatively minor.  

Finally, the Veteran was afforded a VA examination dated in February 2014.  The examiner stated that the comments afforded were based on a review of the record and from discussions with a pulmonologist.  Based on a complete review of medical records, to include all STR's within VBMS, and subsequent records noted in the electronic claims file, the examiner stated that he could not find any credible evidence that the currently diagnosed lung disability had its onset during activity or within one year of active duty.  The Veteran was noted to have had some chest x-rays performed for routine reasons while in service, but no abnormalities were found.  There was no medical information after that timeframe or for many years after.  The examiner also stated that there is no evidence that any disorder was caused by his active service, to include exposure to asbestos.  He was indicated to have no specific asbestos exposure changes on numerous tests that have been performed through this facility for many years.  CT scans and chest x-rays did not show any evidence of pleural plaques or other asbestos related findings.  In fact, his most recent pulmonary function tests were normal.  The examiner indicated that the Veteran appeared to have had an interstitial pneumonia and atelectasis in the past, but these were found to be not indicative of true pulmonary asbestosis.  The examiner noted that the Veteran's statements regarding current lung disorders and continued symptomatology.  However, on reviewing evidence noted within CPRS, the examiner found that the Veteran's breathing complaints began within the last 3-5 years and added that one would expect that if true pulmonary disease was due to or a result of service, he would have had long-standing breathing complaints which would have been brought to attention by his providers.  The examiner also found that there was no evidence to suggest aggravation.

The record shows that the Veteran has been diagnosed with a lung disability, to include atelectasis.  The question for consideration is whether this condition was caused by his military service, to include exposure to asbestos and other toxins in service, including fumes and chemicals.  The medical evidence is negative.  Specifically, each of the three VA examinations provided negative opinions.  In this regard, the Board notes that, unlike asbestos exposure, the VA examination reports did not specifically address the circumstances surrounding the Veteran's exposure to fumes and chemicals, as outlined in his testimony and submitted statements.   However, the February 2014 examination specifically reviewed the medical evidence and concluded that any lung disability caused by service would have manifested prior to the last few years.  This presumably would include conditions caused by chemicals and smoke or fumes.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the Veteran's medical history, including the Veteran contentions that his lung disability was caused by his service, to include exposure to asbestos, fumes, and chemicals.  After examination and review, the examiners provided definite opinions supported by reasoned rationales.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that his lung disability is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether a lung disability is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as the lung disability at issue in this case is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lung condition, to include atelectasis, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


